NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                    Argued February 24, 2009
                                    Decided February 25, 2009

                                                Before

                               ILANA DIAMOND ROVNER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 08‐3344

SANDRA T.E., et al.,                                     Appeal from the 
                       Plaintiffs‐Appellees,             United States District Court 
                                                         for the Northern District
       v.                                                of Illinois, Eastern Division.

SOUTH BERWYN SCHOOL DISTRICT 100,                        No. 05 CV 473
               Defendant‐Appellant,
                                                         William J. Hibbler, 
       and                                               Judge.

SIDLEY AUSTIN LLP,
                 Appellant.



                                               O R D E R

        Appellants Sidley Austin LLP and South Berwyn School District 100 appeal from an
order requiring Sidley to disclose notes and memoranda from interviews of various school‐
district employees and third‐party witnesses conducted as part of an internal investigation 
No. 08‐3344                                                                              Page 2

the School Board retained Sidley to perform.  The appeal was argued on February 24, 2009,
and plaintiffs‐appellees have asked us to decide it quickly to assist their preparations for an
August 2009 trial.  

        We conclude that the materials covered by the district court’s order are protected by
the attorney‐client privilege and the work‐product doctrine.  Accordingly, we REVERSE the
district court’s order.  An opinion will follow.